Case 4:07-cr-00082-ALM-CAN Document 118 Filed 07/07/20 Page 1 of 4 PageID #: 1072



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  UNITED STATES OF AMERICA,                          §
                                                     §
                 Plaintiff,                          §
  v.                                                 §
                                                     §     CRIMINAL ACTION NO. 4:07-CR-82
  LIONEL ANDERSON,                                   §
                                                     §
                 Defendant.                          §


                             REPORT AND RECOMMENDATION
                          OF UNITED STATES MAGISTRATE JUDGE

         Now before the Court is the request for revocation of Defendant’s supervised release. After

  the District Judge referred the matter to this Court for a report and recommendation, the Court

  conducted a hearing on June 9, 2020, to determine whether Defendant violated his supervised

  release. Defendant was represented by Frank Henderson. The Government was represented by

  Camelia Lopez.

         Lionel Anderson was sentenced on February 6, 2008, before The Honorable Marcia A.

  Crone of the Eastern District of Texas after pleading guilty to 2 counts of Felon in Possession of a

  Firearm, a Class C felony. This offense carried a statutory maximum imprisonment term of 10

  years. The guideline imprisonment range, based on a total offense level of 32 and a criminal

  history category of VI, was 210 to 240 months. Lionel Anderson was subsequently sentenced to

  240 months imprisonment and 3 years supervised release on Counts 1 and 2. On January 24, 2012,

  Count 2 was vacated: therefore, on April 17, 2012 a Correction of Sentence on Remand [18 U.S.C.

  § 3741(f)(1) and (2)] was made and Mr. Anderson was sentenced to 120 months imprisonment on

  Count 1 followed by a 3-year term of supervised release subject to the standard conditions of

  release, plus special conditions to include financial disclosure, drug treatment and testing,


  REPORT AND RECOMMENDATION – Page 1
Case 4:07-cr-00082-ALM-CAN Document 118 Filed 07/07/20 Page 2 of 4 PageID #: 1073



  obtaining a General Educational Development Certificate (GED) and a $100 special assessment.

  On December 7, 2017, Lionel Anderson completed his period of imprisonment and began service

  of the supervision term. This case was reassigned to U.S. District Judge Amos L. Mazzant, III on

  January 14, 2015.

         On February 7, 2020, the U.S. Probation Officer executed a Petition for Warrant or

  Summons for Offender Under Supervision [Dkt. 102, Sealed].               The Petition asserted that

  Defendant violated seven (7) conditions of supervision, as follows: (1) the defendant shall not

  commit another federal, state, or local crime; (2) the defendant shall not unlawfully possess a

  controlled substance; (3) the defendant shall refrain from excessive use of alcohol and shall not

  purchase, possess, use, distribute, or administer any controlled substance or any paraphernalia

  related to any controlled substances, except as prescribed by a physician; (4) the defendant shall

  report to the probation officer in a manner and frequency directed by the Court or probation officer;

  (5) the defendant shall notify the probation officer at least ten days prior to any change in residence

  or employment; (6) the defendant shall participate in a program of testing and treatment for drug

  abuse, under the guidance and direction of the U.S. Probation Office, until such time as the

  defendant is released from the program by the probation officer; and (7) the defendant must reside

  in a residential reentry center or similar facility, in a prerelease component, for a period of 180

  days to commence immediately. The defendant must abide by the rules and regulations. Should

  the defendant obtain a residence approved by the probation officer during the 180-day placement,

  the defendant shall be released.

         The Petition alleges that Defendant committed the following acts: (1) on January 27, 2020,

  the defendant was arrested by Hutchins Texas Police Department for a felony warrant issued by

  Dallas County Sheriff’s Office on December 16, 2019, for the offense of Continued Violence



  REPORT AND RECOMMENDATION – Page 2
Case 4:07-cr-00082-ALM-CAN Document 118 Filed 07/07/20 Page 3 of 4 PageID #: 1074



  Against a Family Member Case No. F-1972028 in Violation of Texas Penal Code § 22.01 On

  November 13, 2019, Sabrina Huff sought medical treatment at The City Hospital Emergency Care

  Center in Mesquite, TX. She reported being assaulted by the defendant. Ms. Huff told medical

  staff “I’ve been struck.” She stated she was involved in a verbal argument with the defendant the

  previous day when he punched her in the back several times and scratched her in the face. Medical

  staff took x-rays which revealed 2 fractured ribs. Pictures were taken of multiple scratches to Ms.

  Huff’s face. On November 14, 2019, the defendant was issued a citation by Dallas Texas Police

  Department for the offense of Assault Contact Family Member, Class A Misdemeanor, Citation

  No: C21-935961 in violation of Texas Penal Code 22.01(A)(1). Dallas Police Department were

  called to The Red Roof Inn regarding a major disturbance. Sabrina Huff reported she was assaulted

  by the defendant; (2) the defendant submitted urine specimens on February 14, March 29, and May

  16, 2018, that tested positive for marijuana; (3) on July 31, 2018, the defendant verbally admitted

  to this officer he used marijuana three days prior, on or about July 28, 2018; (4) the defendant

  failed to report to the U.S. Probation Office as scheduled on August 21, 2019, and November 19,

  2019; (5) on November 12, 2019, this officer attempted an unannounced home visit at OYO

  Townhouses, Dallas, TX where the defendant reported he was living. This officer was advised by

  an OYO Townhouse employee that the defendant had checked out of his room that date. The

  defendant failed to notify the probation office prior to his change in residence; (6) the defendant

  failed to attended drug treatment at Fletcher Counseling, Plano, TX as scheduled on January 22,

  March 31, August 27, August 31, September 30, November 15, and December 19, 2019; and (7)

  on December 18, 2019, the defendant was unsuccessfully discharged from Volunteers of America,

  Hutchins, TX, a residential reentry center for rule violations.




  REPORT AND RECOMMENDATION – Page 3
Case 4:07-cr-00082-ALM-CAN Document 118 Filed 07/07/20 Page 4 of 4 PageID #: 1075



         Prior to the Government putting on its case, Defendant entered a plea of true to allegation 2

  of the Petition. The Government dismissed the remaining allegations. Having considered the

  Petition and the plea of true to allegation 2, the Court finds that Defendant did violate his conditions

  of supervised release.

         Defendant waived his right to allocute before the District Judge and his right to object to

  the report and recommendation of this Court. At hearing, Defendant requested to be housed at a

  Bureau of Prisons facility in Florida, is possible.

                                        RECOMMENDATION

         Pursuant to the Sentencing Reform Act of 1984, the Court recommends that Defendant’s

  supervised release be revoked and that he be committed to the custody of the Bureau of Prisons to

  be imprisoned for a term of eight (8) months, with no term of supervised release to follow.

         The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

  Florida, if appropriate.


           SIGNED this 7th day of July, 2020.




                                        ___________________________________
                                        Christine A. Nowak
                                        UNITED STATES MAGISTRATE JUDGE




  REPORT AND RECOMMENDATION – Page 4
